Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “an alkali compound” is indefinite because the claim is no clear what an alkali compound includes. It appears that the alkali compound is an alkali metal compound but the claim does explicitly state “alkali metal”. Thus, the scope of this feature is indefinite.
In claim 2, the phrase “the sulfate process” lack antecedent basis in the claims.
Claim 3, recites the phrase “the mixture” twice, but is not clear as to which particular mixture they refer to.
In claim 14, the phrase “is used” is indefinite because the claim dos not describe how it is used. The phrase appears to mean “is present” but it is not clear.
Allowable Subject Matter
Claim 1-14 appear to contain allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest the cumulative features of claim 1 with particular attention given to the feature of “until a numerical fraction X50 of TiO2 has a primary crystallite size of at least 200 nm”.
 The closest prior art of Foulger EP 0722905 Foulger teaches a titanium dioxide particulate that may be at least 99% titanium dioxide (Examples). The average particle size may be 250 to 270 nm (Col. 4, l. 51-52). The particulate may include 0.3 to 0.5 percent potassium oxide (Col. 3, l. 24) and 0.2 to 0.5 percent phosphorous oxide (Col. 3, l. 32). Alumina may be present in an amount of 0.2 percent and added to according to the amount of impurities of niobium in the product (Col. 3, l. 35-43). However, applicant has established in parent application 16/316352 that the process of Foulger does not teach or suggest a “a numerical fraction X50 of TiO2 has a primary crystallite size of at least 200 nm” (See Arguments and Declaration of 7/20/2022.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES A FIORITO/Primary Examiner, Art Unit 1731